Reasons for Allowance
Claims 1-3 and 5-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

The claims are directed to a waterproof sound-transmitting sheet comprising a non-porous elastic waterproof sound-transmitting layer, a first adhesive layer having a hole therein and adhered to one surface of the waterproof sound-transmitting layer and a reinforcement member having a stiffness higher than that of the waterproof sound transmitting layer and being a ring shape with a hole therein and the outer circumference disposed inside the hole of the first adhesive and spaced apart from the first adhesive layer and with this structure the reinforcement member suppresses the stretchiness of the waterproof sound-transmitting layer when a water pressure is applied.

The closest prior art of record are Salvatti (US 2016/0212526) in view of Seo (US 2015/0001000) and Sanami (US 2010/0247857).
	Salvatti discloses a waterproof speaker module comprising a membrane formed of waterproof elastic material (0033) and a stiffening structure formed of a material more rigid than the membrane on a surface of the membrane (Fig. 3). Salvatti does not disclose a first adhesive layer or the membrane being a non-porous film.
	Seo discloses a waterproof sound-transmitting sheet comprising a nonporous sound transmitting layer (0032).

	While Salvatti teaches the stiffening structure being smaller in size than the membrane layer (Fig. 3) and Sanami teaches an adhesive layer having a hole therein and adhered to one surface of the waterproof membrane layer (0058) the references, either alone or combined fail to teach or suggest an outer circumference of the reinforcement member being disposed inside the hole of the first adhesive layer and spaced part from the first adhesive layer. Indeed, while Salvatti teaches coupling of the seal ring (111) to the membrane (101) (0041), Salvatti does not teach use of an adhesive but compression molding to couple the components (0046). Thus a person of ordinary skill has no guidance to combine the adhesive of Sanami with the article of Salvatti to arrive at presently claimed structure. Accordingly, the claims are passed to allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781